Citation Nr: 1644380	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  07-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.  

2.  Entitlement to service connection for hiatal hernia.  

3.  Entitlement to gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), claimed as emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1969 to March 1971, which included service in the Republic of Vietnam from September 1969 to September 1970.  He is a recipient of the Combat Action Ribbon, among other awards and decorations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2006, September 2008, and January 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in February 2014, January 2015, and December 2015 when it was remanded for further development.  More recently, in April 2016, the Board requested an opinion from Veterans Health Administration (VHA) regarding the gastrointestinal disabilities, and such an opinion was promulgated in June 2016.  The Board will now proceed with adjudication of this appeal.


FINDINGS OF FACT

1.  The competent medical evidence reflects the Veteran's duodenal ulcer, hiatal hernia, and GERD are etiologically related to his service-connected posttraumatic stress disorder (PTSD).

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current respiratory disorder, diagnosed as COPD, was incurred in or otherwise the result of his active service to include presumed herbicide exposure.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a duodenal ulcer are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for a grant of service connection for hiatal hernia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

3.  The criteria for a grant of GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for a grant of service connection for a respiratory disorder, to include COPD, are not met.  38 U.S.C.A. §§ 1103, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

For the reasons stated below, the Board finds that service connection is warranted for the Veteran's gastrointestinal disabilities that are the focus of this appeal.  In addition, he has not identified any current deficiency in the notification and assistance he has received regarding his respiratory disorder claim.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Analysis - Gastrointestinal Disabilities

In this case, the Veteran has contended, in part, that his diagnosed duodenal ulcer, hiatal hernia, and GERD are secondary to his service-connected PTSD.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the effect one disability has upon another involves complex medical issues which generally require competent medical evidence to resolve.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

In this case, as indicated in the Introduction, the Board requested a VHA opinion to clarify the claim of secondary service connection.  A medical expert on such matters employed by VA promulgated an opinion in June 2016 which concluded the Veteran's duodenal ulcer, hiatal hernia, and GERD are etiologically related to his service-connected PTSD.  The Board finds no reason to doubt the adequacy of this opinion.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for duodenal ulcer, hiatal hernia, and GERD.

Analysis - Respiratory Disorder

Initially, the Board notes the Veteran has indicated he developed recurrent respiratory problems while on active duty.

The Board also reiterates that the record reflects the Veteran engaged in combat while on active duty, as exemplified in part by his Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Federal Circuit has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, it does not appear the Veteran explicitly contends his respiratory disorder developed as a specific injury or disease that occurred as a result of combat.  Further, his service treatment records do not reflect he was diagnosed with or treated for a chronic respiratory disorder, to include COPD or emphysema, while on active duty.  Rather, his lungs were consistently evaluated as normal on service examination to include in August 1970 and his March 1971 release from active duty examination.  Moreover, no impairment was noted on evaluation of the respiratory system on examinations conducted in September 1981 and July 1992, although it was noted he was a heavy smoker.  The first competent medical evidence of a chronic respiratory disorder appears to be years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Veteran has also indicated that his respiratory disorder is due to in-service herbicide exposure.  As he had active service in the Republic of Vietnam during the Vietnam War Era, he is presumed to have been exposed to herbicides at that time.  38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Further, veterans exposed to herbicides are presumed service-connected for certain conditions such as respiratory cancers even if there is no record of such disease during service, so long as the disability manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, the Veteran's COPD is not one of the conditions recognized as being presumptively associated with herbicide exposure under 3.309(e), nor does the record reflect he has been diagnosed with a respiratory cancer or any other such disability presumptively associated with herbicide exposure.

Nevertheless, the ineligibility of presumptive service connection does not preclude the Veteran from demonstrating that his COPD is directly attributable to his herbicide exposure or to some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, as the Veteran's lungs were consistently evaluated as normal during service and the September 1981 and July 1992 VA examinations, his respiratory disorder was first diagnosed years after service separation, and his COPD is not presumptively associated with herbicide exposure, the Board finds that competent medical evidence is required to resolve the issue of whether the current disability is etiologically related to active service to include his presumed herbicide exposure.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the only competent medical evidence to explicitly address whether the Veteran's COPD was related to service, to include his presumed herbicide exposure, is against the claim.  For example, a May 2014 VA examiner opined that the Veteran's COPD was as likely as not related to his long history of heavy cigarette smoking; the smoking was the main risk factor and usual cause of COPD; and the examiner found no relation to herbicide exposure.  In a supplemental opinion from April 2015, that VA examiner was asked to clarify whether the Veteran's COPD at least as likely as not had its onset during his active duty, and whether his COPD was related to his active service.  The VA examiner responded, in pertinent part, that there was no history to suggest the Veteran had COPD while on active duty; that it was diagnosed around 2005; that the smoking was responsible for the COPD; and it was not related to herbicide exposure.  That VA examiner stated in another supplemental opinion in January 2016 that the Veteran's COPD was less likely than not related to service.  In support of this opinion, the examiner noted, among other things, that there was no evidence of the disability on review of the service treatment records, and stated it was related mainly to his long-term smoking history and took years to develop.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that the VA examiner is presumed qualified to render a competent medical opinion, and the Veteran has not challenged the examiner's qualifications in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the examiner was familiar with the Veteran's medical history based upon review of his records, to include the service treatment records.  The VA examiner also accurately summarized pertinent findings regarding the disability in the aforementioned examination reports.  In addition, the VA examiner's opinions were not expressed in speculative or equivocal language, and were supported by stated rationale with reference to documented medical findings in the record and general medical principles.  Moreover, no competent medical evidence is of record which explicitly refutes the VA examiner's opinions on this matter.  As such, the Board finds this evidence to be adequate, persuasive, and entitled to significant probative value in the instant case.

Regarding the VA examiner's opinion the Veteran's COPD is due to his smoking history, the Board notes service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  Granted, this statute and regulation does not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  However, there is no evidence to support such a finding in this case.

In view of the foregoing, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current respiratory disorder, diagnosed as COPD, was incurred in or otherwise the result of his active service to include presumed herbicide exposure.  No other basis for establishing service connection is demonstrated by the record, to include as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for duodenal ulcer is granted.

Service connection for hiatal hernia is granted.

Service connection for GERD is granted.

Service connection for a respiratory disorder, to include COPD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


